Title: Memorandum List of Quitrents, 1761
From: Washington, George
To: 



[1761]

A List of Lands for which I paid Quit-Rents in the Year 1761—to Tomison Elzey.


In King George County viz.
1250
Acres 1 Year due


Fairfax Mount Vernon
2126



bot of Darrel
500



Ditto of Clifton
1806




4432
Ditto 1 Ditto


Frederick taken up
760



bot of Johnston
552



of McCraken
550



taken up
453




2315
Ditto 1 Ditto


HampshireDo
240
Do  1 Do


Total amount
8237
Ditto 1 Ditto @2/6 prCt £10.6s.od.


Note—on the 20th of July 1762 I paid Mr Tomison Elzey the above Sum of £10.6.0 in full for the Quit Rents of the above Lands untill Michaelmas 1761.

Go: Washington

